Citation Nr: 1751690	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for right knee instability.

4.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to December 20, 2016 and in excess of 20 percent thereafter.

5.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from August 1970 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

In an October 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus; entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee; entitlement to a disability rating in excess of 10 percent for right knee instability; entitlement to a disability rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to December 20, 2016 and in excess of 20 percent thereafter.; and entitlement to a compensable rating for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for right knee instability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to December 20, 2016 and in excess of 20 percent thereafter have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for the withdrawal of the issue of entitlement to a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus; entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee; entitlement to a disability rating in excess of 10 percent for right knee instability; entitlement to a disability rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to December 20, 2016 and in excess of 20 percent thereafter.; and entitlement to a compensable rating for erectile dysfunction, in his February 2014 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In an October 2017 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue on appeal (entitlement to a disability rating in excess of 20 percent for diabetes mellitus; entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee; entitlement to a disability rating in excess of 10 percent for right knee instability; entitlement to a disability rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to December 20, 2016 and in excess of 20 percent thereafter.; and entitlement to a compensable rating for erectile dysfunction).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, they are dismissed.

















	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for right knee instability is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to December 20, 2016 and in excess of 20 percent thereafter is dismissed.

The appeal as to the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


